UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2327


JENNIFER WILSON,

                    Plaintiff - Appellant,

             v.

LOANCARE, LLC, A Servicelink                 Management    Company;        VIRGINIA
EMPLOYMENT COMMISSION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00466-MSD-LRL)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer Wilson, Appellant Pro Se. Jacqueline Lorraine Thompson, FORD HARRISON
LLP, Washington, D.C., for Appellee Loancare, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jennifer Wilson seeks to appeal the district court’s order dismissing, for lack of

subject matter jurisdiction, her suit against Loancare, LLC, and the Virginia Employment

Commission. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on September 21. The notice

of appeal was filed forty-five days later, on November 5. Because Wilson failed to file a

timely notice of appeal or to obtain an extension or reopening of the appeal period, we

dismiss the appeal and her pending motion for partial default judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2